DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to communications: the amendment filed on 06/14/2022. 
Claims 1-30 are currently pending in this application. Claims 1, 4, 6, 8, 9, 11-15, 19, 23, 25 and 30 have been amended.
No new information disclosure statements (IDS) has been filed.

Examiner’s Note
Applicants are suggested to include information, of the figures 2A-2D and related text of the specification, in the claims to provide the application in a better condition for an allowance.

Response to Arguments
Regarding the 112(b) rejections, the applicants amended the claims and have, in page 9 of the remarks, argued that “… have amended the above claims to overcome this rejection. Although the amendment overcome rejections to some claims (NOT all claims), and the applicant’s amendments cause new 112 rejections (e.g., a new matter issue or 112(a) and 112(b) rejections) stated below.

In regard to the 102 rejections, the applicants have amended the claims and have, in page 10 of the remarks, argued that “… Mirbagheri fails to describe at least the system timing comprising a synchronized timing observed … timing of the SS block and identifying the ambiguous cell … time of arrival at which the signal is received from the ambiguous cell as recited in amended claim 1 … Ahmadzadeh fails to cure the deficiencies of Mirbagheri … also fails to teach or suggest at least the system timing comprising …amended claim 1 …”.
Examiner respectfully disagrees with these arguments. 
As taught in Mirbagheri, Mirbagheri, in figures 1B, 2 and columns 4-6, clearly teaches that in an Observed Time Difference of Arrival (OTDOA) session, a wireless transceiver 1050 of a UE 150 performs an act 161 to measure positioning signals that are synchronized relative to one another, to obtain measurements or initial positioning measurements, and the processor of the UE 150 determines arrival times of positioning signals from interfering stations based on the initial measurements -step 174 and determines arrival times of positioning signals from weak stations based on the initial measurements -step 192. In other words, Mirbagheri teaches that the system timing comprising a synchronized timing observed across the one or more neighboring base stations (e.g., the synchronized positioning measurements of the Observed Time Different of Arrival OTDOA session), the synchronized timing based on a shared transmission timing of the SS block (e.g., the shared measurements used in determining arrival time of the positioning signals from multiple stations of fig. 1A). Mirbagheri further teaches identifying the ambiguous cell as a false base station (FBS) based on false alarm rate of bogus base station or FBS with detection rate of real base station based on PRS signals – see column 10. 
Moreover, Ahmadzadeh teaches identifying by the probe manager an ambiguous cell or FBS (e.g., the gouge access point) based on a difference between a timestamp (e.g., the arrival time using the first network connection) of the system timing and a timestamp (e.g., the arrival time using the second network connection) of a time of arrival at which the signal is received from the ambiguous cell (e.g., identifying the rogue access point based on significant variation between the plurality of probes or the arrival times) – see figures 3-7 and paragraphs [0064], [0077] and [0082].
Therefore, it is obvious that Mirbagheri in view of Ahmadzadeh teaches the amended/argued limitations, “… the system timing comprising a synchronized timing observed … timing of the SS block and identifying the ambiguous cell … time of arrival at which the signal is received from the ambiguous cell. See the 103 rejection section below for more detail.

The applicants’ arguments, for independent claims 15, 23 and 30, and dependent claims 2-14, 16-22 and 24-29 regarding the similar limitations of the claim 1, are not persuasive and the response for these arguments are similar to the response for the claim 1 stated above.

Thus, the applicant’s arguments are not persuasive. Please see amended rejections below for amended claims. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 and 23-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirements.

Claim 1 is amended to include “… system timing comprising a synchronized timing observed across the one or more neighboring base stations … identifying the ambiguous cell as a false base station (FBS) based on a difference between a timestamp of the system timing and a timestamp of a time … from the ambiguous cell”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The specification describes, “… cells within such a geographical area may share the same transmission timing for some channel … may communicate to negotiate a synchronized system timing observed across all of the legitimate cell 520 and the neighboring cells 522a …” – see par. 0094, “… at 714, the UE identifies a presence of the FBS based on the difference between the system timing and the time of arrival at which the signal is received from the FBS … the UE 504 may determine 636 that the ambiguous cell 562 is operated by the FBS 552 …” – see par. 00127. However, these information does not describe the claimed/amended limitations, “… system timing comprising a synchronized timing observed across the one or more neighboring base stations … identifying the ambiguous cell as a false base station (FBS) based on a difference between a timestamp of the system timing and a timestamp of a time … from the ambiguous cell”.
Claims 2-14 depend from the claim 1, and are analyzed and rejected accordingly.

Claims 23 and 30 are amended to include “… wherein the timing threshold corresponds to a maximum difference between a timestamp of a system timing and a timestamp of a time of arrival at which a signal is received from the base station, the system timing comprising a synchronized timing observed across one or more neighboring base stations …”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The specification describes, “… cells within such a geographical area may share the same transmission timing for some channel … may communicate to negotiate a synchronized system timing observed across all of the legitimate cell 520 and the neighboring cells 522a …” – see par. 0094, “… at 714, the UE identifies a presence of the FBS based on the difference between the system timing and the time of arrival at which the signal is received from the FBS … the UE 504 may determine 636 that the ambiguous cell 562 is operated by the FBS 552 …” – see par. 00127. However, these information does not describe the claimed/amended limitations, “… wherein the timing threshold corresponds to a maximum difference between a timestamp of a system timing and a timestamp of a time of arrival at which a signal is received from the base station, the system timing comprising a synchronized timing observed across one or more neighboring base stations …”.
Claims 24-29 depend from the claim 23, and are analyzed and rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim 1 recites:
“… receiving a signal from each of one or more neighboring base stations … determining a system timing … received from the one … the system timing comprising a synchronized timing observed across the one … neighboring base station(s) …”, however, it is not clear (1) how to define “each of one” and “observed across the one” – note: the term followed by “each of” should be plural, and “one or more” is interpreted as “one”;
“… identifying the ambiguous cell as a false base station …”, however, it is not clear how two different types of information can be identified one as the other (e.g., the cell is an area defined by the range of a base station).
Claims 2-14 depend from the claim 1, and are analyzed and rejected accordingly.

Claim 6 recites “… between at least two neighboring base stations of the one … neighboring base station(s) …”, however, it is not clear how to define at least two of one – note: the term followed by “at least two” should be more than two, and “one or more” is interpreted as “one”.
Claim 8 (claim 19 includes similar limitations) recites “… determining an average timing based on … a plurality of signals are received from the one neighboring base station(s) …”, however, it is not clear whether the average timing is based on a plurality of signals received from a single neighboring base station or not.
Claim 9 recites “… determined based on weighting a power at which each of the signals is received …”, however, it is not clear what “weighting a power at which each of the signal is received” means (e.g., how the signal is received at the power, how the power is weighted, etc.).
Claim 12 recites “… the one or more communication parameters comprises at least one of a cell of a base station …”, however, the term, “the one or more communication parameters” has the antecedent basis issue (e.g., not defining “one or more communication parameters” before) – note “changing one or more communication parameters” is not concerned limitation in the claim 11 as it is one of two limitations which is not concerned (to reject).
Claim 13 (claim 22 includes similar limitations) recites “… a difference between any two of the time of arrival at which any two signals are received from … base stations are within a timing threshold amount of one another”, however, it is not clear what it means (e.g., what the two base stations are within a timing threshold amount of one another means).
Claim 14 recites “… the timing threshold amount … between at least two neighboring base stations of the one or more neighboring base stations”, however, it is not clear (1) whether “at least two neighboring base stations” are the same as “at least two neighboring base station” included in the claim 13 or not; (2) what “two neighboring base stations of one neighboring base station” means – note: the term followed by “at least two” should be more than two, and “one or more” is interpreted as “one”.

The claim 15 recites:
“… receive a signal from each of one or more neighboring base stations … determining a system timing … based on a respective time of arrival …”, however, it is not clear (1) how to define “a respective time of arrival” when the signal is received from one neighboring base station; (2) how to define “the system timing” (e.g., the frequency of the system or the starting time of the system or else);
“… receiving a signal from a false base station (FBS) … identifying a presence of the FBS based on a difference between the system timing and a time of arrival …”, however, it is not clear (1) whether “knowing the received signal is from the false base station” is identifying the presence of the FBS or not; (2) whether “the system timing” is a same type as “the time of arrival” (e.g., the propagation/travelling time) or not because they are compared each other - it is not clear to define the boundary of the claimed limitations.
Claims 16-23 depend from the claim 15, and are analyzed and rejected accordingly.

The claim 23 (claim 30 includes similar limitations) recites “… the system timing comprising a synchronized timing observed across the one … neighboring base station(s) …”, however, it is not clear how to define “observed across the one” – note: the term followed by “each of” should be plural, and “one or more” is interpreted as “one”.
Claims 24-29 depend from the claim 23, and are analyzed and rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al. (US 9,397,769 B2) in view of Ahmadzadeh et al. (US 2017/0279701 A1).

As per claim 1, Mirbagheri teaches a method of wireless communication by a user equipment (UE) in a wireless communications network [see fig. 1A], the method comprising:
receiving a signal from each of one or more neighboring base stations, each of the received signals being associated with a different, unique physical cell identity (PCI), wherein each of the received signals comprise a synchronization signal (SS) block [figs. 1A, 1B, 1D, 2; col. 1, lines 31-33; col. 2, lines 10-17; col. 4, lines 7-11; col. 5, lines 63-67;  of Mirbagheri teaches receiving a signal (e.g., the positioning signal or PRS) from each of one or more neighboring base stations (see fig. 1A), each of the received signals being associated with a different, unique physical cell identity (PCI) (e.g., PCID 6 in fig. 1A), wherein each of the received signals comprise a synchronization signal (SS) block (e.g., information to determine times of arrival from the received positioning signal/measurement)];
determining a system timing associated with the wireless communications network based on a time of arrival at which each signal is received from the one or more neighboring base stations, the system timing comprising a synchronized timing observed across the one or more neighboring base stations, the synchronized timing based on a shared transmission timing of the SS block [figs. 1A, 1B, 1D; col. 1, line 63 - col. 2, line 9; col. 2, lines 10-17; col. 4, lines 7-34; col. 5, lines 40-56; col. 6, lines 4-5 of Mirbagheri teaches determining a system timing (e.g., the initial positioning signal, the positioning signal from interfering station or the modified positioning measurement) associated with the wireless communications network based on a time of arrival (e.g., the arrival time of the positioning signal) at which each signal is received from the one or more neighboring base stations (see fig. 1A), the system timing comprising a synchronized timing observed across the one or more neighboring base stations (e.g., the synchronized positioning measurements of the Observed Time Different of Arrival OTDOA session), the synchronized timing based on a shared transmission timing of the SS block (e.g., the shared measurements used in determining arrival time of the positioning signals from multiple stations of fig. 1A);
receiving a signal from an ambiguous cell, the signal from the ambiguous cell being associated with a PCI different than the PCIs associated with the signals received from each of the one or more neighboring base stations [figs. 1A, 1D, 2; col. 2, lines 17-21; col. 6, lines 2-4; col. 10, lines 9-27 of Mirbagheri teaches receiving a signal from an ambiguous cell (e.g., the base station not detected or below detection threshold or the bogus base station), the signal from the ambiguous cell being associated with a PCI different than the PCIs associated with the signals received from each of the one or more neighboring base stations (see fig. 1A for the signal associated with PCID)].

Although Mirbagheri teaches identifying the ambiguous cell as a false base station (FBS) based on false alarm rate of bogus base station or FBS with detection rate of real base station based on PRS signals – see col. 10, Mirbagheri does not explicitly disclose identifying an ambiguous cell or FBS based on a difference between a timestamp of the system timing and a timestamp of a time of arrival at which the signal is received from the ambiguous cell.
However, Ahmadzadeh teaches identifying an ambiguous cell or FBS based on a difference between a timestamp of the system timing and a timestamp of a time of arrival at which the signal is received from the ambiguous cell [figs. 3, 5, 7; par. 0064, lines 1-11; par. 0077, lines 1-11; par. 0082, lines 1-10 of Ahmadzadeh teaches identifying by the probe manager an ambiguous cell or FBS (e.g., the gouge access point) based on a difference between a timestamp (e.g., the arrival time using the first network connection) of the system timing and a timestamp (e.g., the arrival time using the second network connection) of a time of arrival at which the signal is received from the ambiguous cell (e.g., identifying the rogue access point based on significant variation between the plurality of probes or the arrival times).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirbagheri with the teaching of Ahmadzadeh to include identifying false base station or a rogue access point based on the received arrival times because it provides a standalone network probing, for example, the network probing that is not require a remote dedicated probing server to act as a probe generator or a probe sink - see par. 0002 of Ahmadzadeh.

As per claim 2, Mirbagheri in view of Ahmadzadeh teaches the method of claim 1. 
Mirbagheri further teaches wherein the signal received from each of the one or more neighboring base stations and the signal received from the FBS each comprise one of a synchronization signal (SS) / broadcast channel block or a reference signal [fig. 1B; col. 4, lines 7-11 of Mirbagheri teaches wherein the signal received from each of the one or more neighboring base stations and the signal received from the FBS each comprise one of a synchronization signal (SS) / broadcast channel block or a reference signal].

As per claim 3, Mirbagheri in view of Ahmadzadeh teaches the method of claim 1. 
Mirbagheri further teaches determining the difference between the system timing and the time of arrival at which the signal is received from the FBS, wherein the difference satisfies a timing threshold [col. 10, lines 9-27 of Mirbagheri teaches determining the difference (e.g., to adjust the detection threshold) between the system timing (e.g., the detection rate or PRS signal of the real base station) and the time of arrival at which the signal is received from the FBS (e.g., the false alarm rate or PRS signal of the bogus base station), wherein the difference satisfies a timing threshold (e.g., the detection threshold)].

Although Mirbagheri teaches identifying when the difference satisfies the timing threshold – see above, Mirbagheri does not explicitly disclose identifying the presence of the FBS based on the difference.
However, Ahmadzadeh teaches identifying the presence of the FBS based on the difference of the arrival times [figs. 3, 5, 7; par. 0077, lines 1-11 of Ahmadzadeh teaches identifying the presence of the FBS based on the difference (e.g., the significant variation) of the arrival times].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirbagheri with the teaching of Ahmadzadeh to include identifying false base station based on the received arrival times difference because it provides a standalone network probing, for example, the network probing that is not require a remote dedicated probing server to act as a probe generator or a probe sink - see par. 0002 of Ahmadzadeh..

As per claim 4, Mirbagheri in view of Ahmadzadeh teaches the method of claim 3. 
Mirbagheri further teaches wherein the timing threshold is received from a legitimate base station of the one or more neighboring base stations via one of a system information block (SIB) or UE-specific signaling [fig. 1A; col. 10, lines 9-34 of Mirbagheri teaches wherein the timing threshold is received from a legitimate base station (e.g., the real base station) of the one or more neighboring base stations (see fig. 1A) via one of a system information block (SIB) (e.g., the processing information of the normal flow) or UE-specific signaling].

As per claim 5, Mirbagheri in view of Ahmadzadeh teaches the method of claim 3. 
Mirbagheri further teaches determining the timing threshold [col. 10, lines 9-34 of Mirbagheri teaches determining the timing threshold (e.g., the detection threshold)].

As per claim 6, Mirbagheri in view of Ahmadzadeh teaches the method of claim 3. 
Although Mirbagheri teaches the timing threshold based on the detection rates associated with the PRS signals – see col. 10, Mirbagheri does not explicitly disclose wherein the timing threshold is based on at least one inter-site distance between at least two neighboring base stations of the one or more neighboring base stations, the inter-site distance comprising a nominal distance between the at least two neighboring base stations deployed within the wireless communications network.
However, Ahmadzadeh teaches the timing threshold is based on at least one inter-site distance between at least two neighboring base stations of the one or more neighboring base stations, the inter-site distance comprising a nominal distance between the at least two neighboring base stations deployed within the wireless communications network [figs. 3-7; par. 0079, lines 1-16; par. 0080, lines 1-16; par. 0081, lines 1-13 of Ahmadzadeh teaches the timing threshold is based on at least one inter-site distance (see fig. 6, route 601, 602, 603, 604, 605 etc.) between at least two neighboring base stations of the one or more neighboring base stations, the inter-site distance comprising a nominal distance between the at least two neighboring base stations (e.g., the base stations 130, 600, the access point 160, etc.) deployed within the wireless communications network (see the network of fig. 6)]. See also rejections to the claim 3.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirbagheri with the teaching of Ahmadzadeh to include the inter-site distance of the base stations for the inter-packet arrival times because it provides a standalone network probing, for example, the network probing that is not require a remote dedicated probing server to act as a probe generator or a probe sink - see par. 0002 of Ahmadzadeh.

As per claim 7, Mirbagheri in view of Ahmadzadeh teaches the method of claim 3. 
Mirbagheri further teaches wherein the timing threshold is equal to at least one symbol duration [figs. 2, 4; col. 10, lines 9-34; col. 16, line 30 - col. 17, line 4 of Mirbagheri teaches wherein the timing threshold is equal to at least one symbol duration (e.g., the duration of the subframes)].

As per claim 8, Mirbagheri in view of Ahmadzadeh teaches the method of claim 1. 
Mirbagheri further teaches determining an average timing based on the times of arrival at which a plurality of signals are received from the one or more neighboring base stations, wherein the system timing is determined based on the average timing [figs. 1A, 2; col. 10, lines 9-45, 58-67; col. 11, lines 1-4 of Mirbagheri teaches determining an average timing based on the times of arrival at which a plurality of signals are received from the one or more neighboring base stations (e.g., two base stations with different PCID), wherein the system timing (e.g., the positioning signal, the positioning signal from interfering station or the modified positioning measurement) is determined based on the average timing (e.g., the average code isolation) – see also rejections to the claim 1].

As per claim 9, Mirbagheri in view of Ahmadzadeh teaches the method of claim 8. 
Mirbagheri further teaches wherein the average timing is determined based on weighting a power at which each of the signals is received from the one or more neighboring base stations [figs. 1A, 2; col. 9, lines 32-53; col. 10, lines 9-45 of Mirbagheri teaches the average timing is determined based on weighting a power (e.g., the reference signal received power) at which each of the signals is received from the one or more neighboring base stations (see fig. 1A)].

As per claim 10, Mirbagheri in view of Ahmadzadeh teaches the method of claim 1. 
Mirbagheri further teaches applying a mitigation operation associated with avoidance of communication with the FBS when the FBS is identified [col. 10, lines 9-45 of Mirbagheri teaches applying a mitigation operation (e.g., using the adjusted detection threshold) associated with avoidance of communication with the FBS (to achieve very low false alarm rates of the bogus base station) when the FBS is identified – see also rejections to the claim 1].

Although Mirbagheri teaches processing of the mitigation operation – see above, Mirbagheri does not explicitly disclose applying a mitigation operation when the presence of the FBS is identified.
However, Ahmadzadeh teaches applying a mitigation operation when the presence of the FBS is identified [fig. 5; par. 0064, lines 1-24; par. 0065, lines 1-9; of Ahmadzadeh teaches applying a mitigation operation (e.g., sending the network observation to a security application) when the presence of the FBS is identified – see also rejections to the claim 1].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirbagheri with the teaching of Ahmadzadeh to include sending analysis information of the rogue access point because it provides a standalone network probing, for example, the network probing that is not require a remote dedicated probing server to act as a probe generator or a probe sink - see par. 0002 of Ahmadzadeh.

As per claim 11, Mirbagheri in view of Ahmadzadeh teaches the method of claim 10. 
Although Mirbagheri teaches processing of the mitigation operation – see the rejections to the claim 10, Mirbagheri does not explicitly disclose wherein the applying the mitigation operation comprises at least one of: reporting the presence of the FBS to a security server of the wireless communications network; and changing one or more communication parameters associated with accessing the wireless communications network.
However, Ahmadzadeh teaches wherein the applying the mitigation operation comprises at least one of: reporting the presence of the FBS to a security server of the wireless communications network; or changing one or more communication parameters associated with accessing the wireless communications network [fig. 5; par. 0064, lines 1-24; par. 0065, lines 1-9; par. 0066, lines 1-9 of Ahmadzadeh teaches wherein the applying the mitigation operation comprises at least one of: reporting the presence of the FBS to a security server (e.g., sending the network observation to a security application) of the wireless communications network; and changing one or more communication parameters (e.g., the network address) associated with accessing the wireless communications network. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirbagheri with the teaching of Ahmadzadeh to include sending analysis information of the rogue access point to a security server because it provides a standalone network probing, for example, the network probing that is not require a remote dedicated probing server to act as a probe generator or a probe sink - see par. 0002 of Ahmadzadeh.

As per claim 12, Mirbagheri in view of Ahmadzadeh teaches the method of claim 11. 
Although Mirbagheri teaches processing of the mitigation operation – see the rejections to the claim 10, Mirbagheri does not explicitly disclose wherein the one or more communication parameters comprises at least one of a cell of a base station on which the UE operates, a frequency band in which the UE communicates, or a radio access technology (RAT) with which the UE communicates.
However, Ahmadzadeh teaches wherein the one or more communication parameters comprises at least one of a cell of a base station on which the UE operates, a frequency band in which the UE communicates, or a radio access technology (RAT) with which the UE communicates [figs. 5, 6; par. 0064, lines 1-24; par. 0065, lines 1-9; par. 0066, lines 1-9 of Ahmadzadeh teaches wherein the one or more communication parameters comprises at least one of a cell (e.g., the network connection/range) of a base station on which the UE operates, a frequency band in which the UE communicates, or a radio access technology (RAT) with which the UE communicates (e.g., changing the new network setup information)].
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirbagheri with the teaching of Ahmadzadeh to include changing the network parameter for a network access because it provides a standalone network probing, for example, the network probing that is not require a remote dedicated probing server to act as a probe generator or a probe sink - see par. 0002 of Ahmadzadeh.
 
As per claim 13, Mirbagheri in view of Ahmadzadeh teaches the method of claim 1. 
Mirbagheri further teaches wherein a difference between any two of the times of arrival at which any two signals are received from at least two neighboring base stations are within a timing threshold amount of one another [figs. 1A, 1D; col. 5, lines 20-39 of Mirbagheri teaches wherein a difference between any two of the times of arrival at which any two signals are received from at least two neighboring base stations are within a timing threshold amount (e.g., the period) of one another].

As per claim 14, Mirbagheri in view of Ahmadzadeh teaches the method of claim 13. 
Although Mirbagheri teaches the timing threshold based on the detection rates associated with the PRS signals – see col. 10, Mirbagheri does not explicitly disclose wherein the timing threshold amount is based on at least one inter-site distance between at least two neighboring base stations of the one or more neighboring base stations.
 However, Ahmadzadeh teaches wherein the timing threshold amount is based on at least one inter-site distance between at least two neighboring base stations of the one or more neighboring base stations [figs. 3-7; par. 0079, lines 1-16; par. 0080, lines 1-16; par. 0081, lines 1-13 of Ahmadzadeh teaches wherein the timing threshold amount is based on at least one inter-site distance (see fig. 6, route 601, 602, 603, 604, 605 etc.) between at least two neighboring base stations respectively operating the one or more neighboring base stations (see the network of fig. 6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirbagheri with the teaching of Ahmadzadeh to include the inter-site distance of the base stations for the inter-packet arrival times because it provides a standalone network probing, for example, the network probing that is not require a remote dedicated probing server to act as a probe generator or a probe sink - see par. 0002 of Ahmadzadeh.

As per claim 15, Mirbagheri teaches an apparatus of wireless communication in a wireless communications network [see fig. 1A], the apparatus comprising: a memory; at least one processor coupled to the memory; and instructions stored in the memory and executable by the at least one processor to cause the apparatus [see fig. 6, col. 22] to:
receive a signal from each of one or more neighboring base stations, each of the received signals being associated with a different, unique physical cell identity (PCI) [figs. 1A, 1D; col. 1, lines 31-33; col. 2, lines 10-17 of Mirbagheri teaches to receive a signal (e.g., the positioning signal or PRS) from each of one or more neighboring base stations (see fig. 1A), each of the received signals being associated with a different, unique physical cell identity (PCI) (e.g., PCID 6 in fig. 1A)];
determine a system timing associated with the wireless communications network based on a respective time of arrival at which each signal is received from the one or more neighboring base stations [figs. 1A, 1D; col. 1, line 63 - col. 2, line 9; col. 2, lines 10-17; col. 5, lines 40-56; col. 6, lines 4-5 of Mirbagheri teaches to determine a system timing (e.g., the positioning signal, the positioning signal from interfering station or the modified positioning measurement) associated with the wireless communications network based on a respective time of arrival (e.g., the arrival time of the positioning signal) at which each signal is received from the one or more neighboring base stations (see fig. 1A)];
receive a signal from a false base station (FBS), the signal from the FBS being associated with a PCI different than the PCIs associated with the signals received from each of the one or more neighboring base stations [figs. 1A, 1D; col. 2, lines 17-21; col. 6, lines 2-4; col. 10, lines 9-27 of Mirbagheri teaches to receive a signal from a false base station (FBS) (e.g., the bogus base station), the signal from the FBS being associated with a PCI different than the PCIs associated with the signals received from each of the one or more neighboring base stations (see fig. 1A for the signal associated with PCID)].

Although Mirbagheri teaches the device for identifying false alarm rate of bogus base station or FBS with detection rate of real base station based on PRS signals – see col. 10, Mirbagheri does not explicitly disclose to identify a presence of the FBS based on a difference between the system timing and a time of arrival at which the signal is received from the FBS.
However, Ahmadzadeh teaches to identify a presence of the false base station (FBS) based on a difference between a system timing and a time of arrival at which the signal is received from the FBS [figs. 3, 5, 7; par. 0077, lines 1-11 of Ahmadzadeh teaches to identify a presence of the false base station (FBS) (e.g., the gouge access point) based on a difference between a system timing and a time of arrival at which the signal is received from the FBS (e.g., between the plurality of probes or the arrival times)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirbagheri with the teaching of Ahmadzadeh to include identifying false base station based on the received arrival times because it provides a standalone network probing, for example, the network probing that is not require a remote dedicated probing server to act as a probe generator or a probe sink - see par. 0002 of Ahmadzadeh.

Claims 16-22 are apparatus claims that correspond to the method claims 3-5, 8, 10, 11 and 13, and are analyzed and rejected accordingly – see fig. 6 for the components of the apparatus.
Claims 23-29 are method claims that correspond to the method claims 1, 4, 6, 7, 11 and 12, and are analyzed and rejected accordingly.
Claim 30 is an apparatus claim that correspond to the method claim 23, and is analyzed and rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495